Debt, special demurrer. The plaintiffs had leave to amend the writ and declaration, by stating the plaintiffs to be (instead of “ the Corporation of Georgetown ”) “ The Mayor, Recorder, Aldermen and Common Council of Georgetown,” that being their corporate name; and by an averment that the bond was made to them by the name of “ The Corporation of Georgetown,” — on payment of all antecedent costs and continuance, and rule to *235plead de novo. See the ease of Tibbs & Co. v. Parrott, at July Term, 1804; [ante, 177.]
(Fitzhugh, J., absent.)